DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 7.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 206097038U).

Regarding claim 6, Zhang discloses an electronic device housing comprising: 
a frame (Fig. 5 element 3) defining a receiving space (inclusive of areas 30); 
a plurality of baffle plates (Fig. 5 elements 32) located in the receiving space and dividing the receiving space into a plurality of storage spaces (Fig. 5 areas 30) along a lengthwise direction of the frame (as shown in Fig. 5); and 
at least one fixing bracket (Fig. 5 element 2) configured to be fixed in a corresponding one of the plurality of storage spaces (as shown in Fig. 5); 
wherein the at least one fixing bracket comprises a connecting plate (Fig. 2 element 22), a top plate (Fig. 2 element 21), two side plates (Fig. 2 elements 111 wherein the “side plates” are shown to be present on both sides of element 1) parallel to each other and coupled to the top plate and the connecting plate (as shown in Fig. 1), and a clamping spring (Fig. 2 element 25) comprising a pressable clamping portion (Fig. 2 element 2511); 
the connecting plate, the top plate, and the two side plates cooperatively define an accommodating space (as shown in Fig. 1), a cutout (Fig. 2 element 253) is defined at a joint between the connecting plate and the top plate (as shown in Fig. 2), the clamping spring is fixed in the cutout (as shown in Fig. 2).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 206097038U).

Regarding claim 1, Zhang discloses a fixing bracket comprising: 
a connecting plate (Fig. 2 element 22); 
a top plate (Fig. 2 element 21); and 
two side plates (Fig. 2 elements 111 wherein the “side plates” are shown to be present on both sides of element 1) parallel to each other and coupled to the top plate and the connecting plate (as shown in Fig. 1), the connecting plate, the top plate, and the two side plates cooperatively defining an accommodating space (as shown in Fig. 1); wherein: 
a cutout (Fig. 2 element 253) is defined at a joint between the connecting plate and the top plate (as shown in Fig. 2); and 
a clamping spring (Fig. 2 element 25) fixed in the cutout (as shown in Fig. 2), the clamping spring comprising a pressable (as discussed in Paragraph 12 of the “Preferred Embodiment” section of the provided translation) clamping portion (Fig. 2 element 2512).
Zhang does not expressly disclose the connecting plate, the top plate, and the two side plates are integrally formed, however it would have been obvious to one having ordinary skill in the art to modify the top plate of bracket by making the connecting plate integral with the top plate and the side plates, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design implementation and one of ordinary skill in the art would have been motivated to make the connecting, top, and side plates integral in order to simplify the assembly process for the bracket.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).

Regarding claim 2, Zhang discloses the bracket as set forth in claim 1 above and further wherein: each of the two side plates defines a through hole (as shown in Figs. 2 and 3 as at least elements 112 and also wherein the airflow of the enclosed fan is open to be streamed).

Regarding claim 3, Zhang discloses the bracket as set forth in claim 1 above and further wherein: the top plate is provided with two grabbing positions (Fig. 2 elements 212 and as formed by element 253) formed by a recess in each of two sides of the top plate perpendicular to the sides of the top plate coupled to the side plates (as shown in Fig. 2).

Regarding claim 4, Zhang discloses the bracket as set forth in claim 1 above and further wherein: a connector bracket (Fig. 2 element 26) is provided on a side of the connecting plate facing away from the top plate (as shown in Fig. 2).

Regarding claim 5, Vinson discloses the bracket as set forth in claim 4 above and further wherein: a cross-sectional shape of the connector bracket is L-shaped (as shown in Fig. 2 wherein the bracket and the connecting plate form a L-shape); 
one side of the connector bracket is fixed to the connecting plate (as shown in Fig. 2), and another side of the connector bracket is hollowed out (as shown in Fig. 2).
Zhang does not expressly disclose wherein the connector bracket fixed to the connecting plate by bolts, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize bolts to connect the connector bracket, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening (as with bolts) and welding and one of ordinary skill in the art would have been motivated to use bolts to affix the connection bracket in order to allow for future maintenance and upgradability by swapping out the connector bracket for another bracket to accommodate a different connector.  In re Hotte, 177 USPQ 326 (CCPA 1973).

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 206097038U)

Regarding claim 8, Zhang discloses the housing as set forth in claim 6 above and further wherein: the connecting plate and the top plate are integrally formed (as shown in Fig. 2); and
each of the plurality of baffle plates defines a slot (Fig. 4 element 331) for engaging with the clamping spring for fixing the at least one fixing bracket on the frame (as described in Paragraph 10 of the “Preferred Embodiment” of the provided translation).
Zhang does not expressly disclose wherein the connecting plate, the top plate, and the two side plates are integrally formed, however it would have been obvious to one having ordinary skill in the art to modify the fixing bracket by making the connecting plate integral with the top plate and the side plates, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design implementation and one of ordinary skill in the art would have been motivated to make the connecting, top, and side plates integral in order to simplify the assembly process for the bracket.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).

Regarding claim 9, Zhang discloses the housing as set forth in claim 8 above and further wherein: each of the two side plates defines a through hole (as shown in Figs. 2 and 3).

Regarding claim 10, Zhang discloses the housing as set forth in claim 9 above and further wherein: the top plate is provided with two grabbing positions (Fig. 2 elements 212 and as formed by element 253) formed by a recess in each of two sides of the top plate perpendicular to the sides of the top plate coupled to the side plates (as shown in Fig. 2).

Regarding claim 11, Zhang discloses the housing as set forth in claim 10 above and further wherein: a connector bracket (Fig. 2 element 26) is provided on a side of the connecting plate facing away from the top plate (as shown in Fig. 2).

Regarding claim 12, Zhang discloses the housing as set forth in claim 11 above and further wherein: a cross-sectional shape of the connector bracket is L-shaped (as shown in Fig. 2 wherein the bracket and the connecting plate form a L-shape); 
one side of the connector bracket is fixed to the connecting plate (as shown in Fig. 2), and another side of the connector bracket is hollowed out (as shown in Fig. 2).
Zhang does not expressly disclose wherein the connector bracket fixed to the connecting plate by bolts, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize bolts to connect the connector bracket, since it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening (as with bolts) and welding and one of ordinary skill in the art would have been motivated to use bolts to affix the connection bracket in order to allow for future maintenance and upgradability by swapping out the connector bracket for another bracket to accommodate a different connector.  In re Hotte, 177 USPQ 326 (CCPA 1973).

Regarding claim 13, Zhang discloses the housing as set forth in claim 12 above and further wherein: the frame has an open top (as shown in Figs. 4 and 5), and both sides of the frame in the lengthwise direction are hollowed out (as shown in Figs. 4 and 5).

Regarding claim 14, Zhang discloses the housing as set forth in claim 13 above and further wherein: the connecting plate of the at least one fixing bracket is attached to a corresponding one of the plurality of baffle plates (as shown in Figs. 6 and 7 and discussed in Paragraph 10 of the “Preferred Embodiment” of the provided translation); and 
the top plate of the at least one fixing bracket is located toward the open top of the frame (as shown in Figs. 6 and 7).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 3/24/2022, with respect to the rejection(s) of claim(s) 1-6 and 8-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang as detailed above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841